Order and judgment (one paper), Supreme Court, New York County (Carol Huff, J.), entered February 9, 1993, which, inter alia, granted respondent’s cross motion to dismiss this CPLR article 78 proceeding challenging respondent’s rejection of petitioner’s petition for administrative review (PAR) as untimely, unanimously affirmed, without costs.
Petitioner’s bare denial of receipt of respondent’s over*433charge order was insufficient to rebut the presumption of receipt raised by the sworn statements of respondent’s mail-room personnel as to the routine office procedures followed in mailing such orders (Woodner Co. v Higgins, 179 AD2d 444, lv denied 80 NY2d 756). Accordingly, the PAR filed far beyond respondent’s 35-day limit was properly rejected. Concur — Rosenberger, J. P., Ross, Asch, Rubin and Williams, JJ.